Citation Nr: 1712688	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-24 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to August 12, 2014, in excess of 20 percent between August 12, 2014, and August 9, 2016, and in excess of 40 percent beginning August 10, 2016, for a lower back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1997 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

When this case was last before the Board in March 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

In the October 2011 rating decision on appeal, the RO granted service connection for the Veteran's lower back disability and assigned a noncompensable rating, effective August 7, 2011, the day following the Veteran's date of discharge.  During the pendency of the appeal, in a June 2013 rating decision, the RO increased the rating to 10 percent, again effective August 7, 2011.  Subsequently, in a January 2016 rating decision, the Appeals Management Center (AMC) in Washington, D.C., increased the rating from 10 percent to 20 percent, effective August 12, 2014.  Finally, in a November 2016 rating decision, the AMC increased the rating from 20 percent to 40 percent, effective August 10, 2016.  Upon review, however, the Veteran has not indicated he is satisfied with the ratings assigned.  As such, the claim for an increased initial rating for a lower back disability remains in appellate status and will be addressed by the Board.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  For the period prior to August 10, 2016, the Veteran's lower back disability was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; it was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  

2.  For the period beginning August 10, 2016, the Veteran's lower back disability has been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less; it has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  For the period prior to August 10, 2016, the criteria for a 20 percent rating for the Veteran's lower back disability, but not higher, were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5235 to 5242 (2016).

2.  For the period beginning August 10, 2016, the criteria for a disability rating in excess of 40 percent for the Veteran's lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5235 to 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claim.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to further substantiate his claim.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The Veteran's lower back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, which utilizes the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or there is vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2016). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2016) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2016) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2016) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016).

In response to his June 2011 pre-discharge compensation claim, the Veteran was afforded a VA examination in July 2011.  The examiner noted the Veteran's reports of intermittent low back pain, stiffness, and weakness, and noted the Veteran used a soft back brace.  The examiner noted the Veteran's activities of daily living were apparently slowed by his back symptoms, but that he had not missed any work due to his back symptoms over the previous year.  The examiner noted the Veteran's reports that he was limited to sitting for 10 minutes, standing for 10 minutes, and to lifting 40 pounds or less.  The Veteran described his symptoms as waxing and waning, and reported they were increased by bending and twisting.  On examination, the Veteran was noted to have a gait that favored his right lower extremity.  Active range of motion testing showed forward flexion of 90 degrees, extension to 30 degrees, side bending to 30 degrees bilaterally, and rotation to 30 degrees bilaterally.  The examiner indicated there was no objective evidence of pain, and that repetitive testing resulted in no additional loss of joint function.

In an August 2012 VA peripheral nerves examination report, it was noted the Veteran had a mildly antalgic gait due to multiple orthopedic impairments.

The Veteran was afforded an additional VA examination in May 2013.  The examiner noted recent magnetic resonance imaging (MRI) tests conducted by a private physician showed degenerative disease of the lumbar spine.  The examiner noted the Veteran's reports of pain in the lower back which was increased with bending, twisting, and lifting, and by standing more than 1 hour.  The examiner noted the Veteran was able to handle his job working part-time at the U.S. Post Office.  Range of motion testing showed forward flexion was 90 degrees or greater, but with objective evidence of painful motion beginning at 50 degrees.  Extension was 20 degrees with objective evidence of painful motion beginning at 10 degrees.  Right and left lateral flexion were each 20 degrees with objective evidence of painful motion beginning at 15 degrees, and  right and left lateral rotation were each 25 degrees with objective evidence of painful motion beginning at 20 degrees.  The Veteran was able to perform repetitive-use testing with no additional loss of range of motion.  The examiner indicated the Veteran did not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.

Private physical therapy records showed in March 2014 the Veteran's forward flexion was 45 degrees, extension was 20 degrees, left and right side bending were each 15 degrees, and left and right rotation were each 25 degrees.  In May 2014 forward flexion was 45 degrees, and right and left rotation were each 20 degrees.  In July 2014, forward flexion was 60 degrees and right and left rotation were each 20 degrees.  In August 2014, flexion was 50 degrees and extension was 25 degrees.

In a September 2015 addendum opinion, the May 2013 VA examiner stated that a review of the Veteran's file showed he had IVDS of the thoracolumbar spine, but did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12 months.

In a November 2015 addendum, the VA examiner stated the diagnoses provided in the May 2013 VA examination report were unchanged.

The Veteran was afforded an additional VA examination in August 2016.  The examiner noted the Veteran's reports of low back stiffness in the morning and pain upon prolonged walking, standing, or sitting.  The Veteran reported he had stopped working as a mail carrier due to his lower back pain, but was employed with the Federal Deposit Insurance Corporation (FDIC) as a student intern.  Range of motion testing showed the Veteran's forward flexion was 50 degrees, and right and left lateral flexion and rotation were all 25 degrees.  The Veteran was able to perform repetitive-use testing with at least 3 repetitions with no additional loss of function or range of motion.  The examiner indicated the Veteran did not have IVDS.  The examiner further stated the Veteran presented with less than full voluntary effort during range of motion testing.
 
In September 2016, the Veteran submitted a disability benefits questionnaire which had been completed by his private physician.  The physician noted the Veteran's reports that flare-ups of his lower back condition impacted function in that he was unable to tolerate quick motion, heavy lifting, or prolonged sitting greater than 10 minutes.  Range of motion testing showed the Veteran's forward flexion was 15 degrees, extension was 20 degrees, and right and left lateral flexion and rotation were all 15 degrees.  The physician indicated the Veteran was unable to perform repetitive-use testing.  The physician indicated the Veteran had no muscle atrophy or ankylosis of the thoracolumbar spine.  He also indicated the Veteran did have IVDS of thoracolumbar spine, but indicated he had no incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician in the prior 12 months.

The Veteran was afforded an additional VA examination in November 2016.  Range of motion testing showed the Veteran's forward flexion was 10 degrees, his extension was 4 degrees, right lateral flexion was 10 degrees, left lateral flexion was 15 degrees, right lateral rotation was 10 degrees, and left lateral rotation was 20 degrees.  The examiner indicated the Veteran did not have muscle atrophy, ankylosis, or IVDS of the thoracolumbar spine.

Upon review of the foregoing, the Board again notes the Veteran is currently assigned a 10 percent rating prior to August 12, 2014, a 20 percent between August 12, 2014, and August 9, 2016, and a 40 percent rating beginning August 10, 2016, for his lower back disability.

The Board notes at his May 2013 VA examination, although the Veteran's forward flexion was 90 degrees, objective evidence of painful motion was noted at 50 degrees.  Resolving all reasonable doubt in favor of the Veteran, the Board finds this result warrants assignment of a 20 percent rating under 38 C.F.R. § 4.71a, DC 5242.  The Board also notes physical therapy records showed the Veteran's forward flexion was limited to 45 degrees in March 2014, 45 degrees in May 2014, and 50 degrees in August 2014.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds a 20 percent rating is warranted for the Veteran's lower back disability for the entire period prior to August 10, 2016.  

However, upon a careful review, the Board notes there is no evidence that the Veteran's forward flexion was limited to 30 degrees or less, or that he had any form of ankylosis of the spine at any time prior to August 10, 2016.  Accordingly, the Board finds a rating higher than 20 percent for the Veteran's lower back disability is not warranted prior to August 10, 2016.

The Board next notes in its November 2016 rating decision, the AMC assigned an effective date of August 10, 2016, for its increase of the Veteran's lower back disability rating to 40 percent.  The Board again notes that in the September 2016 disability benefits questionnaire completed by the Veteran's private physician, his forward flexion was noted to be 15 degrees, and in a November 2016 VA examination report it was noted to be 10 degrees.  The Board finds these results warrant the 40 percent rating assigned by the AMC, effective August 10, 2016, for the Veteran's lower back disability.  

However, upon a careful review, there is no evidence the Veteran has had favorable or unfavorable ankylosis of the thoracolumbar spine or the entire spine at any time during the period of the claim.  Accordingly, the Board finds a rating higher than 40 percent for the Veteran's lower back disability is not warranted at any time during the period of the claim. 

The Board briefly notes that consideration has been given to assessing the Veteran's lower back disability under DC 5243, which utilizes the Formula for Rating IVDS Based on Incapacitation Episodes.  In this regard, the Board notes the record is somewhat unclear as to whether the Veteran has IVDS.  Specifically, whereas the May 2013, August 2016, and November 2016 VA examiners indicated the Veteran did not have IVDS, the May 2013 VA examiner stated the Veteran did have IVDS in a September 2015 addendum opinion, and the September 2016 VA examiner also indicated the Veteran had IVDS.  However, upon a careful review of the entire record, the Board notes there is no evidence the Veteran has suffered any incapacitating episodes, defined under DC 5243 as periods of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician, due to IVDS, at any time during the period of the claim.  In this regard, the Board notes a rating higher than the 40 percent currently assigned would be warranted only upon a finding of IVDS with incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.  Accordingly, the Board has determined that utilization of DC 5243 would not result in ratings higher than those assigned herein.

The Board also notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing, and, if possible, with the range of motion measurements of the opposite, undamaged joint.  In this regard, the Board notes the VA examination reports obtained in this case subsequent to the Correia decision, and upon which the Veteran's increase to a 40 percent rating were based, did not indicate range of motion testing was performed on active and passive motion, as well as with and without weight-bearing.  However, as noted above, a rating higher than 40 percent for the Veteran's lower back disability would be warranted only upon a finding of ankylosis, or of IVDS with incapacitating episodes with a total duration of at least 6 weeks in the past 12 months.  The Board notes that these rating criteria could be not satisfied by additional range of motion testing results.  As such, the Board has determined a remand for an additional VA examination in compliance with Correia is not required in this case.
 
In sum, the Board finds the Veteran's lower back disability warrants a 20 percent rating prior to August 10, 2016, and a 40 percent rating beginning August 10, 2016.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to ratings higher than those determined by the Board in this decision.

Consideration has been given to assigning staged ratings for the disabilities decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the evidence establishes a worsening of the Veteran's lower back disability, staged ratings have been assigned.  However, no additional staging is warranted by the evidence of record.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's lower back disability, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned ratings, to include the increases granted herein.  The Board has therefore determined that referral of the claim decided herein for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The Board has also considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Board notes at his August 2016 VA examination, the Veteran reported he had stopped working as a mail carrier because of low back pain.  However, the Veteran reported he was employed in a new position.  In addition, upon review, the Veteran has not contended at any time that he is unable to secure and follow any substantially gainful occupation due to his lower back disability.  Based on the foregoing, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case.


ORDER

An initial disability rating of 20 percent for a low back disability prior to August 10, 2016, is granted.

A rating in excess of 40 percent beginning August 10, 2016 is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


